Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13 and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Choi et al. (US Pub No. 2020/0201394 A1 and Choi hereinafter)
Regarding Claim 1, Choi discloses (figs. 1-9) a sliding mechanism for an electronic device, comprising: a sliding rail assembly (including 161, 165 , 166 and 180) comprising at least one fixing member (FS) and at least one sliding rail (180), the fixing member being fixed to a housing assembly (104) of the electronic device (100) and provided with a first sliding groove (181a), and the sliding rail having an end slidably limited in the first sliding groove (fig.7); and a driving assembly (170) fixed to the housing assembly, coupled to the sliding rail, and configured to drive the at least one sliding rail to slide outwards from a retracted state to an extended state from the housing assembly and to slide inward towards the retracted state of the housing assembly from the extended state ([0072] and figs.6A-B).  

Regarding Claim 2, Choi discloses (figs. 1-9) the sliding mechanism according to claim 1, wherein the sliding rail comprises a first sliding rail (181b) and a second sliding rail (181c), and the driving assembly is coupled to the first and second sliding rails, and configured to drive the first and second sliding rails to slide towards and away from each other([0072] and figs.6A-B).  

Regarding Claim 3, Choi discloses (figs. 1-9) the sliding mechanism according to claim 2, wherein two fixing members (161c and FS) are provided and arranged oppositely, and the first and second sliding rails are limited between the first sliding grooves (grooves of 181a) of the two fixing members (fig.7).  

Regarding Claim 13, Choi discloses (figs. 1-9) the sliding mechanism according to claim 1, wherein the sliding rail assembly further comprises a buffer limiting member (spring provided 983a-b, fig.9) provided to the fixing member and configured to abut against the sliding rail sliding towards the housing assembly from the outside.  

 Regarding Claim 15, Choi discloses (figs. 1-9) an electronic device, comprising: a housing assembly; a sliding rail assembly (including 161, 165 , 166 and 180) comprising at least one fixing member (FS) and at least one sliding rail (180), the fixing member being fixed to a housing assembly (104) of the electronic device (100) and provided with a first sliding groove (181a), and the sliding rail having an end slidably limited in the first sliding groove (fig.7); and a driving assembly (170) fixed to the housing assembly, coupled to the sliding rail, and configured to drive the at least one sliding rail to slide outwards from a retracted state to an extended state from the housing assembly and to slide inward towards the retracted state of the housing assembly from the extended state ([0072] and figs.6A-B); the sliding mechanism being assembled to the housing assembly (fig. 2), the sliding rail of the sliding mechanism comprising a front surface (161c) and a rear surface (183a) opposite to the front surface; and a flexible screen (102), a first part of the flexible screen being provided at the front surface of the sliding rail and fixed to the housing assembly, at least an end portion of the flexible screen being provided at an edge or the rear surface of the sliding rail (shows in fig.2), and the sliding rail being slidable outwards from the housing assembly to extend the flexible screen and slidable towards the housing assembly from the extended state to retract the flexible screen (figs.2-3).  

Regarding Claim 16, Choi discloses (figs. 1-9) the electronic device according to claim 15, wherein the electronic device further comprises a controller (motor, 170) coupled to the driving assembly of the sliding mechanism and configured to control the driving assembly to drive the sliding rail to slide ([0067]).  

Regarding Claim 17, Choi discloses (figs. 1-9) the electronic device according to claim 15, wherein a limiting portion (185a) is provided at an edge of the housing assembly, and the sliding rail is provided with a third limiting groove (181a) , and slid outwards from the housing assembly, such that the limiting portion is limited in the third limiting groove (fig.7).  

Regarding Claim 18, Choi discloses (figs. 1-9) the electronic device according to claim 15, wherein the electronic device further comprises at least one elastic telescopic assembly (983a-b, fig.9) located at the rear surface of the sliding rail assembly and assembled to the housing assembly, the end portion of the flexible screen is coupled to the elastic telescopic assembly, and the elastic telescopic assembly is stressed by the end portion of the flexible screen to extend and retract ([0142]).  

Regarding Claim 19, Choi discloses (figs. 1-9) the electronic device according to claim 15, wherein the electronic device further comprises a reel assembly (150) fixed to an edge of the sliding rail slidable outwards from the housing assembly, a second part of the flexible screen is extendably and retractably wound around the reel assembly by the end portion, and the sliding rail is slidable outwards from the housing assembly to extend the second part of the flexible screen out from the reel assembly ([0058]), and slidable towards the housing assembly from the extended state to retract the second part of the flexible screen to the reel assembly ([0073]).  

Regarding Claim 20, Choi discloses (figs. 1-9) the electronic device according to claim 15, wherein the electronic device further comprises a supporting plate (172) assembly provided between the sliding rail assembly and the flexible screen; and the supporting plate assembly comprises a fixed supporting plate (172) and at least one movable supporting plate (161), the fixed supporting plate is fixed to the housing assembly, the movable supporting plate is slidably coupled to the fixed supporting plate, and further coupled to the sliding rail, and the first part of the flexible screen is fixed to the fixed supporting plate (fig.2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al in view of SONG et al (US Pub No. 2020/0267246  A1 and SONG hereinafter)

Regarding Claim 4, Choi discloses the sliding mechanism according to claim 2. Choi does not explicitly disclose wherein the driving assembly comprises a driving assembly support fixed to the housing assembly, a first transmission lead screw, a second transmission lead screw, a first guide rod, a driving member and a pushing member, the first transmission lead screw and the first guide rod are assembled to the driving assembly support, the second transmission lead screw is axially movably assembled to the driving assembly support, and the driving member is configured to drive the first transmission lead screw to rotate; and the pushing member is provided with a sliding hole, a first transmission hole and a second transmission hole, the sliding hole is slidably fitted over the first guide rod, the first transmission hole is drivingly coupled to the first transmission lead screw, the second transmission hole is drivingly coupled to the second transmission lead screw, the second transmission lead screw and the pushing member have opposite moving directions, the pushing member is configured to drive the first sliding rail to slide, and the second transmission lead screw is configured to drive the second sliding rail to slide. However, SONG teaches (figs. 11a-b and [0145-0151]) wherein the driving assembly (220) comprises a driving assembly support (222) fixed to the housing assembly, a first transmission lead screw (227a), a second transmission lead screw (227b), a first guide rod (223), a driving member (225) and a pushing member (226a-c), the first transmission lead screw and the first guide rod are assembled to the driving assembly support, the second transmission lead screw is axially movably assembled to the driving assembly support, and the driving member is configured to drive the first transmission lead screw to rotate; and the pushing member is provided with a sliding hole (hole attached to gears), a first transmission hole (hole in 221)  and a second transmission hole (hole in 222), the sliding hole is slidably fitted over the first guide rod, the first transmission hole is drivingly coupled to the first transmission lead screw, the second transmission hole is drivingly coupled to the second transmission lead screw, the second transmission lead screw and the pushing member have opposite moving directions, the pushing member is configured to drive the first sliding rail (221) to slide, and the second transmission lead screw is configured to drive the second sliding rail (222) to slide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SONG to device of Choi in order to  providing a rotational force, first and second screw conveyers rotated by the rotational force transferred from the motor, a first moving unit fastened to the first frame, moving in the first direction when the first screw conveyer is rotated, and a second moving unit fastened to the third frame, moving in a direction opposite to the moving direction of the first moving unit when the second screw conveyer is rotated.

Regarding Claim 12, Choi/SONG discloses the sliding mechanism according to claim 4. SONG further teaches (figs. 11a-c) wherein the driving assembly further comprises a reduction gearbox (226a-c) having a first end coupled to the first transmission lead screw and a second end coupled to the driving member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SONG to device of Choi in order to  providing a rotational force, first and second screw conveyers rotated by the rotational force transferred from the motor, a first moving unit fastened to the first frame, moving in the first direction when the first screw conveyer is rotated, and a second moving unit fastened to the third frame, moving in a direction opposite to the moving direction of the first moving unit when the second screw conveyer is rotated.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al in view of CHA et al (US Pub No. 2022/0066510 A1 and CHA hereinafter)
Regarding Claim 14, Choi discloses the sliding mechanism according to claim 1. Choi does not explicitly disclose wherein the first sliding groove comprises a first lubrication layer forming an inner wall of the first sliding groove. However, CHA teaches (fig.13) wherein the first sliding groove comprises a first lubrication layer (510-520) forming an inner wall of the first sliding groove (250). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first lubrication layer of CHA to device of Choi in order to provide smoothly slide on the first body while contacting the first body, and thus, friction that occurs in a contact portion between the first body and the second body due to the relative movement of the two bodies may be significantly reduced.


Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Choi/CHA/SONG fails to disclose, “wherein an inner wall of the first transmission hole is provided with a transmission thread fitted with the first transmission lead screw to enable the pushing member to be linearly moved under driving action of the first transmission lead screw; an inner wall of the second transmission hole is provided with a transmission thread fitted with the second transmission lead screw, such that when the pushing member is moved linearly, the second transmission lead screw is linearly moved opposite to the pushing member.” 
Regarding claim 6, Choi/CHA/SONG fails to disclose, “wherein the driving assembly further comprises an adapter, an end of the second transmission lead screw is rotatably coupled to the adapter, and the adapter is configured to drive the second sliding rail to slide. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841